April 26, 2006


STACCATO Gold Resources Ltd.

305 – 595 Howe Street

Vancouver, British Columbia

Canada V6C 2T5

Attention: Greg Hryhorchuk


Dear Sirs:




Re: Long Peak Project, Nevada




     This letter of intent (the “LOI”) sets out the basic terms upon which
Argentex Mining Corporation (“ARGENTEX”) would be prepared to enter into a joint
venture (the “Joint Venture”) with Staccato Gold Ltd. (“STACCATO”), for the
exploration and development of that property located in Nevada known as Long
Peaks and more particularly described on Schedule “A” hereto (the “Property”).
The terms in this LOI are not comprehensive and additional terms, including
reasonable warranties and representations, will be incorporated into a formal
agreement (the “Formal Agreement”) to be negotiated. The basic terms are as
follows:

1.  ENFORCEABILITY OF LOI & AGREEMENT TO NEGOTIATE    FORMAL AGREEMENT    1.1 
Until the Parties enter into the Formal Agreement, none of the terms
and conditions set out in this LOI create binding obligations on either Party, 
except in respect of the obligations set out in sections 1.3, 1.4, 4.2, 6.1,
6.2, 7.2, 7.3 and 7.4.       1.2  The Parties agree to make every reasonable
effort to negotiate and agree upon further terms, based upon this LOI,
respecting the exploration and development of the Property, with the view to
executing and delivering the Formal Agreement no later than June 21, 2006
(the “Effective Date”).     1.3  STACCATO warrants that as of the date this LOI
is executed by STACCATO, (“Execution Date”):     (a) 
 
 
  no other person or corporation other than ARGENTEX has any agreement, option,
right or privilege capable of becoming an agreement or option for the
acquisition of rights to purchase or earn an interest in the Property, except as
set out in section 3.4; and 


--------------------------------------------------------------------------------

2

                   (b) 
  STACCATO is authorized and has the right to enter into the
agreements contemplated in this LOI.    1.4  The period commencing on the
Execution Date and ending on the Effective Date is referred to as the
“Negotiating Period”. In consideration of the substantial resources ARGENTEX
will expend in conducting the Due Diligence referred in Part 6, and
in consideration of the paying STACCATO the sum of $15,000 (USD), STACCATO
agrees that the during the Negotiating Period, STACCATO shall not enter into any
other agreement nor negotiations with any third parties, dealing in any way with
the Property.    2.  EARN-IN PROVISIONS    2.1  STACCATO will grant ARGENTEX
sole and exclusive rights to earn/acquire up to a 75% interest in the Property
on terms defined below.    2.2  ARGENTEX will earn (and STACCATO agrees to
transfer) a 60% interest in the Property upon ARGENTEX paying to STACCATO a fee
(the “Fee”) equal to $1,250,000 (USD). ARGENTEX may elect to pay the Fee either
in cash or by way of restricted common shares of ARGENTEX (“Restricted Shares”),
or in any combination of cash and Restricted Shares, plus contributing
Exploration Investments to the Joint Venture in accordance with the schedule set
out in 2.5.    2.3  If ARGENTEX elects to pay all or any portion of the Fee in
Restricted Shares, the value of each Restricted Share shall be equal to the
average closing price of ARGENTEX’S common shares (as reported on the
OTC-Bulletin Board or, if ARGENTEX common shares are not then listed for
quotation on the OTC-Bulletin Board, then on any successor market
where ARGENTEX’S common shares then trade) during the 10 trading days
immediately preceding the date the shares are issued to STACCATO.    2.4 
“Exploration Investments” may consist of:                       (a)  cash;     
                 (b)  drilling;                       (c)  any geological,
analytical, environmental or engineering services;                       (d) 
legal or financial obligations of STACCATO agreed to be assumed or paid
by ARGENTEX;                        (e)   any operation fee, registration fee,
annual fee required to keep the Property in good standing that may be paid by
ARGENTEX; and/or                       (f) with the consent of STACCATO, any
other non-cash contributions intended primarily to facilitate exploration of the
Property.    2.5  ARGENTEX’s Exploration Investments will be made, and
percentage interest in the Property earned, in accordance with the schedule set
out below; provided, however, that 


--------------------------------------------------------------------------------

3


ARGENTEX may, in its sole discretion, terminate this Agreement earlier as
provided in section 7.1, or accelerate the schedule as it sees fit:  







Period  Value of Cash or 
Shares of 
ARGENTEX 
transferred to 
STACCATO on the 
first day of the period  Exploration 
Investments 
made by 
ARGENTEX by 
the last day of 
the period  Percentage 
Interest 
Earned in 
Property by 
the last day of 
the period  Effective Date to June 30, 2007 (“Year 1”)  $125,000 (USD) $200,000
(USD)  0%  July 1, 2007 to June 30, 2008 (“Year 2”)  $250,000 (USD) $400,000
(USD)  0%  July 1, 2008 to June 30, 2009 (“Year 3”)  $375,000 (USD) $600,000
(USD)  0%  July 1, 2009 to June 30, 2010 (“Year 4”)  $500,000 (USD) $800,000
(USD)  60%  Total 
  $1,250,000 (USD)
  $2,000,000 
(USD)  60% 
 


2.6  The date as at which ARGENTEX has fully earned/acquired its initial 60
% interest in the Property as contemplated by this Part 2 is referred to as the
“First Earn-In Date”.    2.7  Exploration Investments which exceed the minimum
amounts prescribed by section 2.5 for Years 1, 2 or 3  will be carried forward
and applied against the Exploration Investments for the next succeeding Year. 
The aggregate amount of any Exploration Investments that exceed the $2,000,000
(USD) total contemplated by section 2.5, will be carried forward and deemed to
have been contributed by ARGENTEX towards its share of further Exploration
Investments and the cost of a Feasibility Study for the purposes of section
2.8.    2.8  After the First Earn-In Date, ARGENTEX and STACCATO will share the
cost of  any further Exploration Investments and the cost of the Feasibility
Study, in accordance with their respective interests in the Property (i.e.
ARGENTEX 60% and STACCATO 40%). For the purposes of this LOI, “Feasibility
Study” means a comprehensive study of the mineral deposit on and under the
Property, in which all geologic, engineering, legal, operating, economic
and other relevant factors are considered in sufficient detail that it could
reasonably serve as the basis for a final decision to proceed with development
of the deposit for mineral production.    2.9  ARGENTEX will earn (and STACCATO
agrees to transfer) a further 15% interest in the Property (for a total 75%
interest) upon the completion of the Feasibility Study.  The date as at which
ARGENTEX has fully earned/acquired its additional 15.0% interest in the Property
as contemplated by this section 2.7 is referred to in this LOI as the “Second
Earn-In Date”.        2.10  ARGENTEX agrees that as part of the Exploration
Investments, ARGENTEX will drill on the Property  a minimum of 3,000 feet of
core samples in Year 1, and 6,000 feet in each of Years 2, 3 and 4.   


--------------------------------------------------------------------------------

4

2.11  In addition to the obligations of ARGENTEX set out above, ARGENTEX
also agrees to the following:                        (a)  
  commencing July 1, 2006, ARGENTEX will pay or reimburse STACCATO for the
annual Bureau of Land Management and County fees relating to the Property, of
approximately $5,000 (USD) upon receipt of notices or receipts for the
same, and                       (b)   commencing January 1, 2007, ARGENTEX will
pay or reimburse STACCATO for the annual property lease payment due to Carl
Pescio in the amount of $65,000 (USD),    provided that the Formal Agreement
remains in force and has not been terminated pursuant to section 7.1.        3. 
EXPENDITURES FOLLOWING EARN-IN OF ARGENTEX’S INTEREST    3.1  Following the
Second Earn-In Date, ARGENTEX and STACCATO will share the expenses of the Joint
Venture in proportion to their respective interests in the Property
(i.e. ARGENTEX as to 75% and STACCATO as to 25%).    3.2  In the event that one
Party (the “Non-Contributing Party”) does not contribute its pro-rata share of
Joint Venture expenses  during the term of the Formal Agreement, the other 
Party (the “Contributing Party”) may contribute the Non-Contributing Party’s
share, and the Contributing Party will earn an additional interest in the
Property. The respective interests of ARGENTEX and STACCATO will be calculated
in accordance with formulas to be agreed to by the parties prior to the
Effective Date.    3.3  In the event that any Party’s interest in the Property
is diluted to less than 5%, whether by reason of election or default, such
Party’s interest in the Property will be automatically converted to a Net
Smelter Return Royalty (“NSR”) to be agreed to by the parties prior to the
Effective Date).    3.4  ARGENTEX agrees that the Property is already subject to
the following agreements which shall be payable by ARGENTEX  and STACCATO in
accordance with their respective interests in the Property (i.e. 75% payable by
ARGENTEX and 25% payable by STACCATO):                         (a)  1% NSR to
STACCATO;                       (b)  2% NSR to Carl Pescio; and                 
     (c)  3/4% NSR to Royal Gold.    4.  CONFIDENTIALITY AND OWNERSHIP OF
EXPLORATION RESULTS    4.1  If the Parties enter into the Formal Agreement and
continue to work together in facilitating the exploration and development of
Property, then all  information, results, tests,


--------------------------------------------------------------------------------

5

studies, reports, equipment, samples, etc. (collectively “Product”) will be
owned by the Parties in proportion to their respective interests in the
Property.    4.2  If the Parties fail to enter into the Formal Agreement,
ARGENTEX will, as soon as practicable following the termination of negotiations,
return all Product to STACCATO that ARGENTEX may then have in its possession or
under its control.    4.3  In connection with the transactions contemplated by
this LOI, each Party may  furnish to one or more other Parties certain
information that is either non-public, confidential or proprietary in nature
(the “Confidential Information”). Each Party acknowledges that the Confidential
Information will be provided to it, or the Party will be granted access to
the Confidential Information, solely for the purposes of facilitating the Joint
Venture, and each Party agrees to receive the Confidential Information on the
following terms and conditions:                       (a)  that the Confidential
Information is to be received and maintained in confidence;                     
 (b)  
   the Party will not, directly or indirectly, disclose, communicate or make
known the Confidential Information or any part thereof to any person, firm or
corporation for any purpose other than facilitating the Joint Venture;         
             (c)   the Party will take all reasonable precautions to safeguard
the Confidential Information against unauthorised disclosure;                   
   (d)  
   that the Confidential Information shall be disclosed only to those
employees, agents and professional advisers of the Party (collectively, the
“Permitted Persons”) as are reasonably necessary to accomplish the purpose(s) of
the Joint Venture;                      (e)   that the confidential and
proprietary nature of the Confidential Information shall be communicated to the
Permitted Persons; and                       (f)  
   the Party will be responsible for any unauthorised use or disclosure
of Confidential Information by the Permitted Persons and by any and all
other persons to whom it discloses the Confidential Information.    4.4  If a
Party is required by any applicable law, stock exchange regulations or order to
disclose any Confidential court  Information, such Party shall first notify the
Party who owns the Confidential Information in writing, sufficiently in advance
so as to provide the owner of the Confidential Information reasonable
opportunity to seek to prevent such disclosure or to seek to obtain a protective
order for such Confidential Information.    5.  CONTROL OF EXPLORATION WORK,
FEASIBILITY STUDY AND    DEVELOPMENT WORK    5.1  Within 30 days after the
Effective Date, the Parties will form an “Operating Committee” which will be
responsible  for determining the scope, plan and budget of the Exploration
Investments to be carried out in respect of the Property. The Operating
Committee will consist of 3 representatives from ARGENTEX and 1 representative
from STACCATO. The 


--------------------------------------------------------------------------------

6

Operating Committee will endeavour to make decisions by consensus however in the
event consensus cannot be reached, final decisions will be made by ARGENTEX.   
5.2  After the Second Earn-In Date, the Operating Committee will be responsible
for selecting the operator (the “Operator”)  of the Property.    6.  DUE
DILIGENCE - CONDITIONS PRECEDENT TO ENTERING INTO    FORMAL AGREEMENT    6.1 
STACCATO understands that prior to ARGENTEX entering into a Formal Agreement
with STACCATO, that ARGENTEX must undertake certain due diligence with respect
to the Property. Accordingly, STACCATO agrees that ARGENTEX and its legal
counsel will have a reasonable opportunity during the Negotiating Period to
perform the searches and other due diligence reasonable or customary in a
transaction of a similar nature to that contemplated herein and that both the
legal counsel and ARGENTEX are satisfied with the results of such due diligence,
including but not limited to:                       (a)  confirmation of
STACCATO’s title to the Property;                       (b)  
  review of any geological, analytical, environmental, engineering or
other technical data relating to the Property which is either owned by STACCATO
or in the possession of STACCATO and which STACCATO has permission to share with
ARGENTEX, and any other information reasonably required by ARGENTEX;           
           (c)  
   review of any agreements between STACCATO and third parties, in which
such third parties have rights to, or an interest in the Property or, royalties
payable on gold or other minerals mined from the Property; and                 
     (d)  such other information reasonably required by ARGENTEX.   
                  (hereinafter collectively referred to as the “Information”). 
  6.2  STACCATO agrees to supply, or otherwise co-operate with ARGENTEX
to provide or obtaining the Information for ARGENTEX. STACCATO also agrees to
inform ARGENTEX of any other information relating to the Property that STACCATO
is aware of but which it does not have possession of or the ability to share
with ARGENTEX.   6.3  The obligation of ARGENTEX to enter into a Formal
Agreement is also subject to :                        (a)   the obtaining of
consents prior to the end of the Negotiating Period from any parties from whom
consent to the Joint Venture is required;                       (b)   no
material adverse change having occurred in connection with STACCATO or the
Property prior to funding of ARGENTEX’s contribution; 


--------------------------------------------------------------------------------

7


                   (c)   no legal proceedings pending or threatened to enjoin,
restrict or prohibit the transactions contemplated in this LOI; and             
         (d)   a satisfactory legal opinion being available from legal counsel
to STACCATO addressing, at a minimum, due authorization and enforceability of
this LOI and the Formal Agreement (in respect of contributions to be made after
the Formal Agreement is entered into).    7.  GENERAL PROVISONS    7.1  After
the Effective Date, ARGENTEX may terminate the Formal Agreement for any reason
at the end of Year 1 (June 30, 2007), Year 2 (June 30, 2008), Year 3 (June 30,
2009) or Year 4 (June 30, 2010) provided that ARGENTEX gives STACCATO written
notice at least  30 days in advance of June 30 of the then current Year.    7.2 
Should there be a disagreement or a dispute between the Parties hereto
with respect to this LOI or the Formal Agreement, or the interpretation thereof,
the same will be referred to a single arbitrator pursuant to the Commercial
Arbitration Act (British Columbia), and the determination of such arbitrator
will be final and binding upon the parties hereto. This section 7.2 will be
deemed to be a submission to arbitration in accordance with the
Commercial Arbitration Act.    7.3  Any notice required or permitted to be given
to any of the parties to this LOI or the Formal Agreement will be in writing and
may be given by prepaid registered post, electronic facsimile transmission or
other means of electronic communication capable of producing a printed copy to
the address of such Party first above stated or such other address as any
party may specify by notice in writing to the other parties, and any such notice
will be deemed to have been given and received by the party to whom it was
addressed if mailed, on the third day following the mailing thereof, if by
facsimile or other electronic communication, on successful transmission, or, if
delivered, on delivery; but if at the time of mailing or between the time
of mailing and the third business day thereafter there is a strike, lockout, or
other labour disturbance affecting postal service, then the notice will not be
effectively given until actually delivered.    7.4  This LOI and the Formal
Agreement will be governed by and construed in accordance with the law of
British Columbia.   7.5  If you are agreeable to the foregoing terms, please
sign and return a duplicate copy of this LOI no later than by 5:00 p.m. P.S.T.
on April 26, 2006. Facsimile is acceptable. 


Yours truly,

Argentex Mining Corporation

/s/ Ken Hicks
Ken Hicks
President, Argentex Mining Corporation


--------------------------------------------------------------------------------

8


The above terms are accepted this 28th day of April, 2006.

Staccato Gold Ltd.


/s/ Greg Hryhorchuk
Greg Hryhorchuk
Vice President


SCHEDULE A


The following unpatented mining claims located in Sections 22, 25, 26, 27, 34,
35 and 36, Township 32 North, Range 43 East, Elko County, Nevada, which are
subject to the obligations contained in that Royalty Agreement between Carl A.
and Janet L. Pescio and Gold Ventures, Inc. dated January 21, 2000:

Claim Name  BLM NMC#    County Recording          Book                         
     Page  Dew  40  812601  473                               429  Dew  41 
812602  473                               430  Dew  42  812603  473             
                 431  Dew  43  812604  473                               432 
Dew  44  812605  473                               433  Dew  45  812606  473   
                           434  Dew  46  812607  473                           
   435  Dew  47  812608  473                               436  Dew  49  812610 
473                               438  Dew  50  812611  473                     
         439  Dew  51  812612  473                               440  Dew  52 
812613  473                               441  Dew  53  812614  473             
                 442  Dew  54  812615  473                               443 
Dew  55  812616  473                               444  Dew  56  812617  473   
                           445  Dew  57  812618  473                           
   446  Dew  58  812619  473                               447  Dew  59  812620 
473                               448  Dew  60  812621  473                     
         449  Dew  61  812622  473                               450  Dew  62 
812623  473                               451  Dew  63  812624  473             
                 452  Dew  64  812625  473                               453 
Dew  65  812626  473                               454 


--------------------------------------------------------------------------------

9

Dew  66  812627  473  455  Dew  67  812628  473  456  Dew  68  812629  473  457 
Dew  69  812630  473  458  Dew  70  812631  473  459  Dew  71  812632  473  460 
Dew  72  812633  473  461  Dew  73  812634  473  462  Dew  74  812635  473  463 


--------------------------------------------------------------------------------